Citation Nr: 1817499	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-32 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC), to include based on a claim for service connection for the cause of death of the Veteran.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, C.M., P.G., and S.S.



ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1960.  The Veteran died on June [REDACTED], 2011.  The Appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Louis, Missouri.

The Appellant appeared before the undersigned Veterans Law Judge in a June 2017 Board Hearing at the RO.  A copy of the transcript is of record.


REMAND

Although further delay is regrettable, the issue of entitlement service connection for the cause of death of the Veteran must be remanded for further development.  Where VA obtains an opinion, it must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Appellant contends that the Veteran contracted the Methicillin-resistant Staphylococcus aureus (MRSA) infection while receiving treatment at a VA hospital, that the infection was not properly treated, and that infection was a major contributing factor to the Veteran's death.

A registered nurse testified at the Board hearing that it is common knowledge in the medical field that MRSA infections can be intermittent or persistent, and that it is not uncommon for infections to come back out.

The certificate of death listed the cause of death as multiple organ failure, with MRSA included as the first underlying cause of death.

In June 2012, a VA doctor opined that MRSA was incurred during the Veteran's treatment at the Columbia VA hospital was successfully treated with a six-week course of treatment.  That doctor reasoned that since the University Hospital admittance report did not mention a MRSA infection that "implies that a new MRSA infection developed in University hospital stay."

However, that doctor did not opine whether the six-week course of treatment provided was the course that a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have used to treat a patient with the Veteran's age and health complications.  Nor did that doctor opine whether the treatment provided for the Veteran's lower extremity pseudomonas was reasonable for a patient with the Veteran's age and health complications.  38 C.F.R. § 1151(d)(1) (2017).

There is also no indication in the three pages of medical records from University Hospital that a blood culture was performed upon admittance to the hospital.  Since only the admittance report was provided for the eleven days of inpatient treatment, the Board finds that all of the medical records for the Veteran's treatment at University Hospital are required to properly determine if there was any indication that the Veteran was still infected with MRSA upon admittance.

Additionally, the doctor opined that MRSA had not worsened based on the Veteran's creatine levels.  Creatine levels for the three days cited were almost the same at 2.1 on April 28, 2011, 1.7 on May 7, 2011, and 2.05 on June 19, 2011.  However, the doctor did not discuss the elevated creatine levels of 2.63 from the Veteran's most recent VA hospital discharge on June 7, 2011.  Thus, the Board finds that an opinion which explains why creatine levels are indicative of the status of a MRSA infection, and what, if anything, was indicated by the creatine levels on June 7, 2011 is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Appellant with notice of the evidence and information necessary to substantiate a claim for benefits pursuant to 38 U.S.C. § 1151 (2012).

2.  Obtain the complete inpatient treatment records from June 19, 2011 to June [REDACTED], 2011 from University Hospital.

3.  Obtain an addendum opinion from the VA doctor who provided the June 2012 opinion.  The doctor should review the claims file, to include this remand, and note that review in the opinion.  The doctor should provide the following opinion:

(a)  Is it at least as likely as not (50 percent or greater probability) that the MRSA infection was an additional disability caused by VA treatment?  

(b)  Is it at least as likely as not (50 percent or greater probability) that VA physicians failed to treat the Veteran by discharging the Veteran prior to full recovery from the MRSA infection, discharging the Veteran without any medications or instructions to help prevent reoccurrence of the MRSA infection, or by not properly wrapping and protecting the Veteran's lower extremity pseudomonas; and whether a physician exercising the degree of skill and care ordinarily required of the medical profession, reasonably should have provided a patient with the Veteran's age and health complications a longer course of treatment for the MRSA infection, discharged the Veteran with at home medication or instructions to help prevent reoccurrence of the MRSA infection, or kept the Veteran's lower extremity pseudomonas sterilized and protected?

(c)  Is it at least as likely as not (50 percent or greater probability) that the MRSA infection represents an additional disability caused by VA treatment that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault; or was an event not reasonably foreseeable?

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. § 5109B, 7112 (2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

